UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEREMY FULTON,
                                Petitioner,
                                                            20-CV-0021 (CM)
                    -against-
                                                            ORDER
 SUPERINTENDENT,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated at Clinton Correctional Facility, brings this pro se

petition challenging his 2011 conviction in the New York Supreme Court, New York County. By

order dated January 13, 2020, the Court granted Petitioner’s request to proceed in forma

pauperis. The Court directs Petitioner to file a declaration within thirty days of the date of this

order showing cause why this application should not be denied as time-barred.

                                           DISCUSSION

       Applicable Statute of Limitations

       Petitioner’s application may be time-barred. A petitioner seeking habeas relief under 28

U.S.C. § 2254 must generally file a petition within one year from the latest of four benchmark

dates, that is, the date when: (1) the judgment of conviction becomes final; (2) a government-

created impediment to making such a motion is removed; (3) the constitutional right asserted is

initially recognized by the Supreme Court, if it has been made retroactively available to cases on

collateral review; or (4) the facts supporting the claim(s) could have been discovered through the

exercise of due diligence. See 28 U.S.C. § 2244(d)(1)-(2).

       Petitioner alleges that on December 20, 2011, he was convicted, pursuant to his guilty

plea in the New York Supreme Court, New York County. Court records indicate that on February

19, 2015, the New York Supreme Court Appellate Division, First Department, affirmed the
conviction, People v. Fulton, 125 A.D.3d 511 (App. Div. Feb. 19, 2015), and the New York Court

of Appeals denied leave to appeal on May 12, 2015, People v. Fulton, 25 N.Y.3d 1072 (May 12,

2015), and denied reconsideration on June 24, 2015, People v. Fulton, 25 N.Y.3d 1163 (June 24,

2015). Petitioner’s conviction consequently became final on September 23, 2015, following “the

expiration of [the] 90-day period of time to petition for certiorari in the Supreme Court of the

United States.” Warren v. Garvin, 219 F.3d 111, 112 (2d Cir. 2000).

       The one-year limitations period in § 2244(d)(1)(a) for filing a federal habeas petition

therefore expired on or about September 23, 2016. Petitioner placed this petition in the prison

mail collection box on or about December 24, 2019, more than three years after the judgment of

conviction became final.

       When postconviction motions are filed before the expiration of the statute of limitations,

however, those motions and related state-court proceedings may toll the statute of limitations.

See 28 U.S.C. § 2244(d)(2). “[P]roper calculation of Section 2244(d)(2)’s tolling provision

excludes time during which properly filed state relief applications are pending but does not reset

the date from which the one-year statute of limitations begins to run.” Smith v. McGinnis, 208

F.3d 13, 17 (2d Cir. 2000); Felder v. Goord, 564 F. Supp. 2d 201, 212 n.4 (S.D.N.Y. 2008) (time

is tolled during properly filed reconsideration motion). Thus, postconviction motions challenging

this judgment that Petitioner properly filed before the one-year limitations period in

§ 2244(d)(1)(a) expired could toll the limitations period while such motions were pending.

       Here, Petitioner alleges that he filed several postconviction motions in the New York state

courts and that he received decisions on his motions in 2017 and October 2019. 1 Because



       1
         See People v. Fulton, 31 N.Y.3d 1081 (denying leave to appeal from Appellate Division,
First Department’s August 1, 2017 decision), recon. denied, 32 N.Y.3d 937 (May 2, 2018).

                                                 2
Petitioner does not plead any facts about when he filed such motions, the Court cannot determine

whether Petitioner’s postconviction motions in the New York state courts were filed before the

one-year limitations period expired on or about September 23, 2016, or how long tolling

continued. See 28 U.S.C. § 2244(d)(2).

        Leave to File Declaration

        In addition to statutory tolling under 28 U.S.C. § 2244(d)(2), the one-year limitations

period in § 2244(d)(1) for habeas corpus petitions is subject to equitable tolling in appropriate

cases. See Holland v. Florida, 560 U.S. 631, 649 (2010) (petitioner who shows that he pursued

his rights diligently and that some extraordinary circumstance prevented him from timely

submitting his petition may be entitled to equitable tolling).

        The Court therefore directs Petitioner to file a declaration within sixty days of the date of

this order stating why this application should not be dismissed as time-barred. Petitioner should

include in the declaration a listing of the dates that (1) he filed all postconviction applications in

state court challenging this conviction, including any petition for a writ of error coram nobis,

motions under N.Y. Crim. P. L. § 440, and any other postconviction applications, (2) any

postconviction applications were decided, (3) he filed any appeals or applications for leave to

appeal from those decisions, (4) those appeals or applications were decided, and (5) Petitioner

received notice of any state court decisions on those applications and appeals. See 28 U.S.C.

§ 2244(d)(2). Petitioner should allege any facts showing that he has been pursuing his rights

diligently and that some extraordinary circumstance prevented him from timely submitting this

petition.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. Petitioner is directed to file a declaration within thirty days of the date of this

                                                   3
order showing why the petition should not be dismissed as time-barred. A declaration form is

attached to this order. If Petitioner fails to comply with this order within the time allowed, and

cannot show good cause to excuse such failure, the petition will be denied as time-barred. No

answer shall be required at this time.

       Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    February 3, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  4
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
